Citation Nr: 1516131	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-21 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for Parkinson's disease, as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Appellant is the widow of a Veteran who served on active duty from April 1962 to April 1964.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

In July 2011, the Veteran submitted a claim for service connection for Parkinson's disease due to Agent Orange exposure, and the claim was denied in July 2012.  The Veteran passed away in January 2013, and in February 2013 the Veteran's widow filed a timely request to be substituted as the appellant for purposes of processing the Veteran's claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  The RO found the Veteran's widow in this case to be a properly substituted claimant, and accordingly, she has been substituted for the Veteran to pursue his claim for accrued benefits purposes.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 1996) (noting that an accrued benefits claim is derivative of the Veteran's claim).

The Veteran has alleged that service connection for Parkinson's disease due to Agent Orange exposure is warranted.  Specifically, he indicated he was stationed for seven months at Korat Air Force Base (AFB) in Thailand where he "physically helped with extending the runway" and worked with B-52 aircraft which flew in from Vietnam.  He also alleged that in March 1963, while traveling from Korat AFB to Okinawa, he spent approximately seven to ten days in Vietnam when his C-130 plane experienced mechanical problems and grounded at Tan Son Nhut AFB and Da Nang AFB for repairs.

The Veteran's personnel records reflect that he was part of the 5th Transportation Battalion (Movement Control) with the U.S. Army Pacific and that he served as a Field Transportation (Airhead Operations) Officer.  Personnel records also document that the Veteran stationed at Korat AFB from August 1962 until February 6, 1963, when he left Korat AFB to travel to Okinawa.  There is no indication that the Veteran spent any time in Vietnam.

The RO contacted the Joint Services Records Research Center (JSRRC) and the National Archives and Records Administration (NARA) for documentation that the Veteran spent time in Vietnam, and responses from both record repositories indicated that information concerning the Veteran's unit of assignment and tour dates should be documented in his official military personnel file.  Both JSRRC and NARA indicated if this information was not found in the Veteran's personnel file that it may have been documented in his specific unit's Morning Reports, which were maintained at the National Personnel Records Center (NPRC).

In May 2012, the RO contacted NPRC and requested Morning Reports for the "5th Transportation Battalion" from February 1, 1963, through March 31, 1963, and sought evidence that the Veteran's unit spent time in Vietnam.  The NPRC responded that they needed the Veteran's complete unit and company to complete a search.  The RO sent the Veteran a June 2012 letter requesting this information and did not receive a response.  Although the Veteran did not provide additional information for the NPRC to conduct a search, the Board finds that more specific information regarding the Veteran's claim is located in his personnel files associated with his claims file.  For that reason, the Board finds a remand is required to submit a more detailed request to NPRC for Morning Reports.  In this request, the RO must specify that the Veteran was part of the 5th Transportation Battalion (Movement Control) of the U.S. Army Pacific and must request that NPRC search Morning Reports from February 5, 1963, through February 16, 1963.  The RO must also specify that they are seeking information confirming that the Veteran's plane experienced mechanical difficulties, resulting in it grounding for a period of time at Da Nang AFB and/or Tan Son Nhut AFB for repairs before continuing on to Okinawa.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must submit a request to NPRC for Morning Reports and must specify that the Veteran was part of the 5th Transportation Battalion (Movement Control) of the U.S. Army Pacific.  The RO must indicate they are seeking confirmation that the Veteran was aboard a plane traveling from Korat AFB to Okinawa on or about February 6, 1963, and that the plane experienced mechanical difficulties resulting in it grounding for a period of time at Da Nang AFB and/or Tan Son Nhut AFB for repairs.  NPRC must specifically search Morning Reports from February 5, 1963, through February 16, 1963.

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the action taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.




No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

